             Case 1:17-cv-05912-RJS Document 92 Filed 01/12/21 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 In re Application of GORSOAN LIMITED and
 GAZPROMBANK OJSC for an Order Pursuant
 to 28 U.S.C. § 1782 to Conduct Discovery for                  No. 17-cv-5912 (RJS)
 Use in a Foreign Proceeding.                                        ORDER


RICHARD J. SULLIVAN, Circuit Judge:

         On November 23, 2020, the Court ordered Janna Bullock to produce various categories of

documents to Petitioners Gazprombank OJSC and its assignee Gorsoan Limited (together, “Gorsoan”)

within 30 days, and to sit for a deposition 30 days after her remaining production obligations are

completed. (Doc. No. 88 at 8–10.) On December 23, 2020, Bullock submitted a letter to the court,

indicating that she has produced the majority of the documents identified in the Court’s November 2020

order, with the exception of certain foreign language documents held by Bullock’s Swiss counsel. (Doc.

No. 91.) With respect to those documents, Bullock explained that her position was that they fall beyond

the scope of discovery in this action. (Id. at 2–3.) In the weeks since Bullock submitted her letter,

Gorsoan has not filed a response, nor has it sought to compel production of these foreign documents.

Accordingly, the Court concludes that Bullock has satisfied her production obligations. The Court thus

expects that the parties are prepared to go forward with Bullock’s deposition by January 22, 2021, as

ordered. In addition, as previously indicated, the Court will make itself available to the parties during

that deposition so that it can timely resolve any disputes that arise over Bullock’s Fifth Amendment

privilege.

SO ORDERED.

Dated:         January 12, 2021
               New York, New York

                                                     RICHARD J. SULLIVAN
                                                     UNITED STATES CIRCUIT JUDGE
                                                     Sitting by Designation
